Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 10/17/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-7, 9, 11, 12, 14-18 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1 and similar claims 11 and 14 the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim(s) 1, 11 and 14.  

The prior art of Tuchitoi (US PAT. No. 7,929,173 B2) teaches in Col. 3 lines 56-67, When a user wants to output a job urgently, if another print job has already been sent to the printing apparatus, conventionally the user had to wait a certain amount of time until the print job sent previously was completed.  Or, urgent output of the print job could be achieved to some extent if the user reset the printing apparatus in order to cancel the earlier print job.  However, if the cancelled print job was a print job for another user it was necessary to inform the user that they had to reprint that print job.  
	
	In addition, the prior art of Noguchi (US PG. Pub. 2014/0313530 A1) discloses in Sect. [0071], FIG. 6 illustrates interrupt types 601 that are calculated in step S503 and are currently selectable by a user.  Estimated times 602 are times when an interrupt job may be started for each of interrupt types, which is calculated in step S504.  A discarded sheet length 603 is the length of a sheet to be discarded estimated for each of the interrupt type, which is calculated in step S505.  A tray division 604 indicates whether the sheets in the interrupt job Y are to be divided and are discharged to a plurality of trays, which is determined in step S506.  The interrupt type selected by a user is denoted by the reference numeral 605.  Such an interrupt type may be determined when one of rows is selected on the screen or may be determined in accordance with a predetermined operation on the operating unit 206 after a row is selected.  The type "IMMEDIATELY" under the interrupt type 601 refers to an interrupt type with which the interrupt position calculated in step S503 is "IMMEDIATELY" and 
discarding of a sheet is allowed.  For example, if an interrupted job Y is issued in middle of printing on the first surface for double-side printing or in middle of printing on the second surface, the sheet on which printing is being performed is discarded.  The type 
job Y are executed.

In particular, the applied references of Tuchitoi and Noguchi fails to disclose and would not have rendered obvious the following limitations of independent claim (s) 1, 11  and 14:
the information processing system is programmed with a printer driver, the printer driver is configured for communication with a printing device and includes a plurality of settings for the timeout mode including: 
	a timeout mode activation setting; 
	a length of timeout setting; 
	a timeout action setting; 
	a timeout time type setting: and 
	a length type for the length of timeout setting, the length type being an estimate type; 
determining an estimated length of time with an estimator; and 
populating the length of timeout setting with the estimated length for the length type being the estimate type.”, since the references fail to provide timeout setting processing applications for the program operating setting procedures required for the setting and activation of timeout type and length attribute for printer driver for print shutdown operation with a printer. 	

5.       It follows that claims 2-7, 9, 12, 15-18 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677  

/MARCUS T RILEY/Primary Examiner, Art Unit 2677